Citation Nr: 1532556	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye disability, to include esophoria, amblyopia, and exotropia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1964.

This matter was last before the Board of Veterans' Appeals (Board) in November 2013, on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2013, the Board remanded the appealed issue.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2010 and a transcript of that hearing is of record.  



FINDINGS OF FACT

1.  The Veteran's diagnosed left eye esophoria and amblyopia result from developmental defect and were not subject to a superimposed injury during his active duty service.

2.  The Veteran's diagnosed left eye exotropia was not incurred in, or aggravated by, his active duty service.



CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA satisfied the VCAA duty to notify by sending a letter to the Veteran in December 2006, prior to the April 2007 rating decision, advising him of the evidence necessary to reopen and substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

VA also satisfied the duty to assist the claimant with the development of this claim by providing examinations in June 2012 and September 2013, obtaining clarifying opinions in June 2013 and March 2014, and obtaining an expert medical opinion in April 2015.  38 C.F.R. § 3.159.  Although the medical opinions resulting from the 2012 and 2013 examinations required the Board to remand the appeal for additional clarification, the March 2014 and April 2015 opinions are supported by rationale that relies on, and cites to, the records reviewed.  As such, the Board finds that all requested development was substantially accomplished in compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Board finds that the VA examination reports, read in combination with the subsequent VA opinions and expert opinion, are adequate to decide the issue.  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service treatment records, VA treatment records and examinations, private treatment records, lay statements, and hearing testimony.  Although the Board remanded this matter, in part, for the collection of additional VA treatment records, VA was unable to obtain all such records identified by the Veteran.  However, VA substantially complied with the remand instructions by making appropriate attempts to obtain the records, notifying the Veteran of those efforts, and affording him an opportunity to submit any copies in his possession.  38 C.F.R. § 3.159(e); Stegall v. West, 11 Vet. App. 268 (1998).  Regardless, as the resolution of the Veteran's appeal is based on the nature of his diagnosed left eye conditions, he is not prejudiced in the current appeal by the lack of any such treatment records.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014).

In regard to the September 2010 hearing, the Court has held that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2010 hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that would help substantiate the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has accomplished all necessary development and may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

However, congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).   The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, service connection may be warranted when a congenital defect is subject to a superimposed injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran has contended that either his left eye vision was perfect upon his entry into service and he incurred a left eye disability therein (see December 1975 lay statement; November 1979 VA claim for benefits; July 2008 VA Form 9) or that he had a left eye condition prior to service that was permanently worsened by a superimposed injury during service (see statement made to August 2008 VA clinician; September 2010 hearing testimony).

Although the Veteran's vision was recorded as 20/20 on his October 1962 service entrance examination and he indicated on a concurrent self report that he did not have any eye trouble, the examining clinician diagnosed "moderately severe" esophoria of the left eye with a measured 15 degree deviation.  Further, documentation of a clinic appointment less than two weeks later reflects that his left eye vision was 20/800 as the result of amblyopia.  After service, in April 1972, a VA eye clinician noted that the Veteran had "marked esophoria which has been present all his life" and that his "left eye has been severely crossed since childhood and his vision has always been very poor in it."  In March 2014, a VA examiner reviewed the Veteran's service treatment records and explained that, because esophoria and amblyopia existed at the time of his entrance into service, the initial notation of 20/20 left eye vision must have been error.  Further, multiple clinicians - to include the June 2012 VA examiner and an April 2015 VA medical expert in addition to the April 1972 VA eye clinician and March 2014 VA examiner - have explained that the Veteran's esophoria and amblyopia are developmental defects that would have existed, and resulted in impaired vision, at the time of his enlistment.  

Laypersons are competent to report on matters observed or within their personal knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994)), but such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Here, the Veteran's self report of having no left eye condition or visual impairment at enlistment is not credible due to inconsistency with the other evidence of record, specifically the competent medical evidence of a left eye condition with visual impairment pre-existing enlistment, and inconsistency with his other assertion of having entered service with a left eye condition.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).

Amblyopia and esophoria, as developmental defects, are not "diseases or injuries" for which service connection may be granted (38 C.F.R. § 3.303(c)) unless they are subject to a superimposed injury during service.  VAOPGCPREC 82-90.  As noted above, the Veteran has contended that his left eye defect was subject to superimposed injury when he fell after receiving a series of injections.  Specifically, he testified at the September 2010 hearing that, during the fall, he struck his nose, left eye, and left ear, and afterwards he observed immediate worsening of his left eye vision.  

Although service treatment records reflect, and a January 2007 lay statement from G.G. supports, that the Veteran fell on March 5, 1964, they do not indicate that it resulted in injury to his left eye.  The notation of the fall reflects only that he struck his nose and a follow-up note written that same day reflects that he was "doing well, but [had] swelling of the nose."  A March 6, 1964, clinical note states that x-ray of his nose was negative and he complained of dizziness, headache, and dental tenderness; amblyopia is noted as "P[reviously] E[xisted]."  On March 9, 1964, the Veteran was prescribed a few days of light duty before returning to regular duty; at that time he "only complain[ed] of slight dizziness."  Further, at the time of his September 1964 discharge examination, his left eye vision was recorded at 20/200 and no eye problems other than amblyopia and esophoria were noted by clinical staff or self-reported by the Veteran.  When the Veteran sought additional eye treatment in May 1973, his left eye vision was again recorded at 20/200 with a measured 15 degree deviation (as measured at his enlistment).  

The June 2012 VA examiner provided an opinion, based on examination of the Veteran and review of the file that esophoria and amblyopia were not aggravated by any incident of his military service.  Although the June 2012 examiner also diagnosed exotropia, he attributed that diagnosis to the course of the developmental defect.  The examiner reiterated his opinion as to the nature (defect) of amblyopia and esophoria, and lack of in-service injury to the left eye, in June 2013 after re-reviewing the claims file.  In March 2014, another VA examiner opined, based on review of the record, that esophoria and amblyopia were defects not subject to injury during the Veteran's service.  The March 2014 examiner also explained, relying on and citing to a medical treatise ("Yanoff: Ophthalmology, 4th ed."), that the Veteran's exotropia results from a June 1973 cosmetic surgery on the left eye muscles to 'straighten out' his eye; the examiner explained that the surgery corrected esophoria, resulted in exotropia, and did not affect amblyopia.  The medical evidence of record, which is the only competent evidence on this issue, correlates exotropia to a post-service cosmetic surgery. 

In this case, the Board finds the VA examiners' opinions -to the effect that the Veteran had only the developmental defects of esophoria and amblyopia at the time he entered and left service, and those defects were not subject to superimposed injury during service- the most persuasive evidence on, and dispositive of, the nature and etiology of the Veteran's left eye conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although the Veteran contends that he is entitled to service connection for his left eye conditions, the record does not reflect that he possesses the appropriate medical training and expertise to render a probative (i.e., persuasive) diagnostic opinion on this medical matter.  38 C.F.R. § 3.159(a).  The appeal must be denied.  38 C.F.R. §§ 3.303(c); 3.385; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability, to include esophoria, amblyopia, and extropia, is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


